Case: 13-10112      Document: 00512619657         Page: 1    Date Filed: 05/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                              Nos. 13-10112 & 13-10182                          May 6, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
M3GIRL DESIGNS, L.L.C., a Texas Limited Liability Company,

                                                           Plaintiff–Appellant,

v.

BLUE BROWNIES, L.L.C., an Arkansas Limited Liability Company;
KRISTA DUDTE, an individual residing in Arkansas; ROBERT DUDTE,

                                                           Defendants–Appellees.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:09-CV-2390


Before OWEN, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.